06/10/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0147


                                      DA 21-0147
                                   _________________

HUNTER SIMPKINS and PATRICK GUSTIN,

             Plaintiffs, Respondents and Appellees,

      v.                                                         ORDER

SHARON J. SPECK,

             Defendant, Petitioner, and Appellant.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on June 9, 2021, this Court has determined that the brief does not
comply with Rule 12 and must be supplemented as provided below.
       Pursuant to M. R. App. P. 12(1)(i), appellants must attach an “appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support” to an opening brief.        The appendix to the
Appellant’s opening brief did not contain the relevant documents. Accordingly, while the
Court accepts filing of the opening brief, the Appellant shall file ten copies of an
appendix including the relevant document(s) from which she appeals.
Therefore,
       IT IS ORDERED that the Appellant file ten copies of an appendix including the
relevant documents from which his appeal is taken within ten (10) days of the date of this
Order with the Clerk of this Court and that the Appellant serve copies of this appendix on
all parties of record.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
                                                                             Electronically signed by:
                                                                                 Ingrid Gustafson
                                                                        Justice, Montana Supreme Court
                                                                                   June 10 2021